 

ATTORNEY OR PARTY WITHO(, G{GERNAY Rie Gre 2/6 ahd Sess Document 16 Filed 12/07/20 Pager do@t he omy
| MATHEW K. HIGBEE, ESQ. SBN: 241380
HIGBEE & ASSOCIATES

1504 BROOKHOLLOW DR. #112 SANTA ANA, CA 92705

TELEPHONE NO.: (714) 617-8300 FAX NO.(Optional)
E-MAIL ADDRESS (Optional)
ATTORNEY FOR (Name): Plaintiff:

UNITED STATES DISTRICT COURT
STREET ADDRESS: 450 GOLDEN GATE #1111
MAILING ADDRESS:
CITY AND ZIP CODE: SAN FRANCISCO, CA 94102
BRANCH NAME: NORTHERN DISTRICT

 

 

 

 

 

 

 

PLAINTIFF/PETITIONER: MICHAEL GRECCO PRODUCTIONS, INC. CASE NUMBER: 3:20-cv-07466-SK
DEFENDANT/RESPONDENT: 8 DECIMAL CAPITAL MANAGEMENT, LLC HEARING DATE:
HEARING TIME:
PROOF OF SERVICE DEPARTMENT:

 

AT THE TIME OF SERVICE | WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION
| SERVED COPIES OF THE FOLLOWING DOCUMENTS:

SUMMONS IN A CIVIL ACTION AND COMPLAINT; ORDER SETTING INITIAL CASE MANAGEMENT
CONFERENCE AND ADR DEADLINES

PARTY SERVED: 8 DECIMAL CAPITAL MANAGEMENT, LLC

PERSON SERVED: ROBIN HUTTBANKS, THE CORPORATION TRUST COMPANY - REGISTERED
AGENT

DATE & TIME OF DELIVERY: 11/25/2020
9:37 AM

ADDRESS, CITY, AND STATE: 1209 ORANGE STREET
WILMINGTON, DE 19801

PHYSICAL DESCRIPTION: Age: 59 Sex: Female Race: Black Height: 5'5" Weight: 180 Hair: Brown Eyes: Glasses

MANNER OF SERVICE:
Personal Service - By personally delivering copies.

Fee for Service: $ 125.00 | declare under penalty of perjury under the laws of the
County: The State of California that the foregoing information
Registration No.: contained in the return of service and statement of
C/O REZAC-MEYER ATTORNEY SERVICE service fees is true and correct and that this declaration
2100 MANCHESTER RD., SUITE 503-2 was executed on December 1, 2020.

WHEATON, IL 60187
(213) 481-1770 Gil
Signature: Qnrnernen

Ref: 560109
RAMONA TALVACCHIO

 

PROOF OF SERVICE

560109 DefaultProof/LA250107
